Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/04/2022 has been entered.
 

Examiner acknowledges the amendments made to claims 1 and 9, filed on 01/07/2022.
Claims 1-3 and 9-11 are being examined on the merits.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kang (3’4’7-Trihydroxyflavone inhibits RANKL-induced osteoclast formation via NFATc1, College of Pharmacy, Sookmyung Women’s University, Seoul, Republic of Korea, Pharmazie 70: 661-667,  April 10, 2015). This rejection is maintained with no modifications due to the response filed on 03/04/2022.
Kang’s general disclosure is a scientific report on 3’4’7-Trihydroxyflavone’s ability to inhibit osteoclast formation (see abstract).
Kang teaches that 3’4’7-trihydroxyflavone, a member of the flavonoid family, suppressed RANKL-induced osteoclast formation and bone resorption in vitro and that 3’4’7-trihydroxyflavone suppresses RANKL induced expression of NFATc1 by acting as an inhibitor of Blimp1, which leads to decreased osteoclast formation (page 664). Kang also teaches that 3’4’7-trihydroxyflavone inhibits osteoclastogenesis (see abstract).  Kang also teaches that the imbalance of osteoclasts and osteoblasts induce bone-related disease such as osteoporosis (see introduction).
Kang does not specifically teach that the 3’4’7-trihydroxyflavone comes from Chamaecrista or that the effective amount is 3 mg – 150 mg, however the compound would have the same activity no matter its origin and the range for effectiveness can be routinely determined through optimization which is of the purview of one skilled in the art.
Therefore, it would have been obvious to a person having ordinary skill in the art at the effective filing date to utilize 3’4’7-trihydroxyflavone for accelerating bone remodeling and for preventing or improving osteoporosis because as Kang explains 3’4’7-trihydroxyflavone suppressed osteoclast formation. If osteoclast formation is inhibited then less bone-resorbing is taking place allowing for more bone-forming osteoblasts to remodel bone. It would have further been obvious to optimize the 3’4’7-trihydroxyflavone within the instantly taught range because it is within the purview of an artisan to optimize dosages of active ingredients to find the best range of effective activity and the instantly taught range is broad and well within the skill of an artisan to reach through routine optimization. 
There would have been a reasonable expectation of success in using 3’4’7-trihydroxyflavone as a bone remodeling accelerator because its use is already described for this purpose. 


Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Naoki (JP4426674B2) and by The Plant List (http://www.theplantlist.org/tpl1.1/record/ild-33335) and/or World Flora Online (http://www.worldfloraonline.org/taxon/wfo-0000186843) are only cited as evidence for showing that Cassia minosides L. Va r. Nomame Makino is a synonym for Chamaecrista nomame which is inherently taught by Naoki. This rejection is maintained with slight modifications to take into account the amendments to the claims filed 03/04/2022.
Naoki discloses an extract obtained from Kawasia ketsumei and explains that it may be used directly as it is a bone resorption inhibitor effective for the prevention and / or treatment of osteoporosis, but can be administered in various dosage forms (see 0019). Naoki also discloses wherein Kawasia Ketsumei is ( Cassia minosides L. Va r. Nomame Makino) (see line 1, page 3) and Cassia minosides L. Va r. Nomame Makino is a synonym for Chamaecrista nomame (Sieber) H.Ohashi as disclosed by two different online plant consortiums, The Plant List (http://www.theplantlist.org/tpl1.1/record/ild-33335) and World Flora Online (http://www.worldfloraonline.org/taxon/wfo-0000186843). Naoki also discloses wherein the extract was effective for treating osteoclast formation in mouse tibia (see test example 1, page 3, bottom). 
Naoki also teaches wherein the administration can be in a dose appropriately changed according to the symptoms and age of the patient, but may be used in the range of 1 to 100 mg/kg body weight of the dry extract per day, and further in the range of 5 to 25 mg / kg body weight of the dry extract, is preferably used (see 0019). This teaching is within the instant range.
Naoki does not explicitly disclose wherein the administration is 3 mg – 150 mg of 3’4’7-trihydroxyflavone however Naoki discloses the alcohol and ethyl acetate extraction (see 0015) of the same plant species and such extraction is similar in nature to the instant invention (see page 4, 009 of the instant invention). The flavanone and glycoside components of the plant extracts and fractions would be found in the extracts used in the art reference as they are extracted out with the same solvents. Thus, the extract of the prior art would inherently have the same claimed components and properties of the instant invention. Both referenced prior art and the instant art claim osteoporosis improving benefits from the administration of the same plant species extract, extracted with the same solvents and administered to the same patient population within the same concentration range. 
Therefore, it would have been obvious at the effective filing date to a person having ordinary skill in the art to administer the extract which would inherently contain 3',4',7-trihydroxyflavanone to a human adult for accelerating bone remodeling and for preventing or improving osteoporosis because the art teaches that the components within this extract can effectively treat such illnesses. 

Response to Arguments
Applicant's arguments filed 01/07/2022 have been fully considered but they are not persuasive. The applicant argues that because the prior art does not specifically disclose or suggest that the administration of the 3',4',7-trihydroxyflavanone can influence both osteoclasts and osteoblasts differentiation that the relied upon art cannot be used as references for prima facie obviousness. However, the combined prior art teaches the administration of 3',4',7-trihydroxyflavanone which is also an extracted component form the Chamaecrista genus (also see instant 0009) and has the same effective activity for treating and/or preventing osteoporosis and accelerating bone remodeling when administered to the same patient population. Also, something that is old does not become patentable upon the discovery of a new property. "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). In this case the administration of the claimed components would inherently have the same activity. The lack of there being a mention of osteoblast differentiation in the prior art does not render the same invention, which is the administration of the claimed components, to the same patient population and for the treatment of bone remodeling and osteoporosis new. The applicant may have discovered a new mechanism of action for the same invention however this does not make it patentably distinct from the prior art.
The applicant also acknowledges that it is known that “In a living body, osteoblasts and osteoclasts exist together and may affect differentiation of one another” (see page 5 of applicant’s response) thus it would be expected that the differentiation of osteoclasts activated by the 3',4',7-trihydroxyflavanone of the relied upon art would also affect the differentiation of osteoblasts. Thus, the claimed unexpected results could have been predicted by any person having ordinary skill in the art. Also, the method steps of the inventions are the same, include the same structural components and would warrant the same results. The compound which is identical to the instantly claimed would have the same activity of affecting both osteoblasts and osteoclasts differentiation. 
The applicant also argues that Kubo does not specifically teach administering the compound 3',4',7-trihydroxyflavanone, however Kubo teaches administering the ethyl acetate plant extract of Chamaecrista nomame, which is the identical extract being claimed (see claims 3 and 11) and the compound would inherently be from this fraction of the extract as pointed out by the applicant. Kubo also teaches the administration can be in the range of 1 to 100 mg/kg of body weight. Although the reference does not explicitly teach the compound being administered at the range and rather the whole plant extract, it is well within the purview of an artisan to optimize the range of the active ingredient within an extract for administration. One would want to optimize the concentration of the active ingredient to find the most effective activity while having the least amount of toxicity. The range has already been disclosed for effectively treating osteoporosis which covers the instantly claimed range and narrowing the range within known parameters would have been prima facie obvious before the effective filing date.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ANDREW BOECKELMAN whose telephone number is (571)272-0043. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JACOB A BOECKELMANExaminer, Art Unit 1655                                         


/TERRY A MCKELVEY/Supervisory Patent Examiner, Art Unit 1655